NANOVIRICIDES INC. Exhibit 32.1 CERTIFICATION OF THE CHIEF EXECUTIVE OFFICER PURSUANT TO 18 USC 1350 (Section -OXLEY ACT OF 2002) I, EugeneSeymour, Chief Executive Officer of NanoViricides, Inc. (the “Company”), certify, that to the best of my knowledge, based upon a review of the annual report on Form 10-KSB for the period ended June 30, 2007 of the Company (the “Report”): 1.The report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and 2.The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:October 15, 2007 /s/EugeneSeymour EugeneSeymour Chief Executive Officer, Director
